10

11

12

14

15

16

17

18

19

20

21

on

2)

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
ANGELA ALLEN, Case No.: 2:17-cv-02204-APG-NJK
Plaintiff Order Rejecting Proposed Pretrial Order
V. [ECF No. 44]
TARGET CORPORATION,
Defendant

 

 

 

 

The parties’ proposed Joint Pretrial Order (ECF No. 44) does not comply with Local
Rules 16-3 and 16-4. For example, the parties stipulate to the admission of only two exhibits, yet
their respective exhibit lists include many of the same exhibits. The parties then list generic
objections to each other’s exhibits in total, without identifying which objection applies to which
exhibit. This violates Local Rule 16-3(b)(8), which requires the parties to meaningfully confer
about the trial and list their trial exhibits and specific objections. It is apparent the lawyers have
not conferred about what documents they will need at trial.

Further, both parties list what appears to be every witness identified in discovery. While
the plaintiffs list includes 28 witnesses, the defendants’ list includes 9. Despite these
voluminous lists, the parties insist that the trial will last only five to seven days. That is nearly
impossible, especially given that neither side will stipulate to the admissibility of exhibits, which
would obviate the need for many custodial witnesses. Again, the parties apparently have not
thought and conferred about the witnesses they need at trial.

The plaintiff's witness list includes several “FRCP 30(b)(6) Corporate Representative(s)”

witnesses. The plaintiff also lists several doctors from each of several medical providers; unless

 
10

11

12

14

|B)

16

17

18

19

20

21

22

23

 

 

each doctor provided services to the plaintiff, it is unclear why each is listed as a trial witness.
The parties should know by now the names of the witnesses they intend to present at trial. If
those witnesses were not identified during discovery, they cannot be called at trial.

Finally, the “Action by the Court” section does not comply with Local Rule 16-4.

Local Rules 16-3 and 16-4 are designed to streamline the trial preparation and
presentation, and to foster settlement. The parties cannot simply wait to make trial decisions
until the eve of trial. If they do, they cannot conduct effective settlement discussions. It is
apparent from the proposed Joint Pretrial Order that the parties ignored the spirit, purpose, and
language of Local Rule 16-3. I reject the proposed order. The parties shall submit a new
proposed joint order addressing these identified problems and complying with Local Rules 16-3
and 16-4, but only after they have meaningfully considered what evidence is needed for trial and
discussed those issues between themselves.

I ORDER that the parties’ Joint Pretrial Order (ECF No. 44) is REJECTED. Respective
counsel for the parties shall personally confer as required in Local Rule 16-3, and submit a new
proposed Joint Pretrial Order that complies with Local Rule 16-4 by November 22, 2019.

DATED this 6th day of November, 2019.

J A—

¥

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
